           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

CHARLES DAVID EARWOOD                                        PLAINTIFF
#2022033

v.                       No. 3:18-cv-182-DPM

CITY OF MARION, ARKANSAS;
GARY KELLEY, Chief of Police,
Marion; DENNIS BARNS, Chief;
PHILLIP MORRIS KELLEY; and
DIANNE KELLEY                                              DEFENDANTS

                                  ORDER
        1. Earwood' s post-judgment motions, NQ 28-30, are denied.
Nothing in his new papers warrants relief from the Judgment.
        2. It appears Earwood may have intended to file his papers as
part of a new lawsuit. NQ 27 at 1. If Earwood wants to start a new case,
then he must submit a new complaint and application to proceed in
forma pauperis. The Court directs the Clerk to mail Earwood a§ 1983
complaint form and an application to proceed in forma pauperis.
     So Ordered.


                                                    v
                                 D .P. Marshall Jr.
                                 United States District Judge

                                    J.-7   ~h1VM V
                                                I
                                                     ~/9
